Title: To Benjamin Franklin from [David Hartley], 23 November 1775
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London November 23 1775.
Some American friends have desired to have an account drawn out of Mr. Hartleys proposition for terms of accommodation, drawn up with a view to send it to some of their friends in America for their opinion, therefore an account of the plan of those motions which are to be actually moved in the house next week has been drawn up from part of the letter which was sent to you a few days ago. I dont know to whom this account will be sent but if you should meet with it you may perhaps observe some slight differences from the account which was sent to you. Ld North moved on monday the repeal of the Boston port bill and the restraining bills of last year as being partial bills to make way for a general bill including all America, and as I hear to make prizes of all American vessels that can be catched. Mr. H’s proposals will stand thus: To suspend the act taking away the Massachusets charter and to suspend hostilities. To pass the act for Jury to slaves in all criminal cases. To pass an act replacing America to 1763. To pass an act of oblivion. Yours most sincerely
G B.
 
Addressed: Doctor. Franklin
Endorsed: 23. Nov 1775
